Order, Family Court, New York County (Sheldon Rand, J.), entered on or about May 1, 1995, terminating respondent’s parental rights upon a finding of mental illness, unanimously affirmed, without costs.
The evidence presented at the fact-finding hearing established by clear and convincing evidence that respondent, by reason of mental illness, is unable at present and for the foreseeable future to provide proper and adequate care for her child (Social Services Law § 384-b [3] [g]; [4] [c]). Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.